DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 2/25/2022 to claim 3 have been entered. Claims 7-9 are canceled. Claims 1-7 and 10-13 remain pending, of which claims 3-7 and 10-13 are being considered on their merits. Claims 1 and 2 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The arguments on pages 7-8 of the reply and combined with teachings of Kuka et al. (Exhibit A, nested at the end of the instant arguments) are found persuasive of the criticality of the cell concentration range of claim 3, and so the 35 U.S.C. § 101 and 103 rejections of record are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzottera et al. (Journal of Cosmetics, Dermatological Sciences and Applications (2014), 4, 268-274; cited in the IDS dated 7/30/2018) in view of Cervelli et al. (Tissue Engineering Part C (2009), 15, 1-1) and Jacofsky et al. (51st Annual Meeting of the Orthopaedic Research Society (2005), Poster 1109; of record)
Zanzottera teaches cell-enriched fat graft for hair growth or cilia restoration in a human subject in need thereof, comprised of autologous stem cells mixed with autologous adipose tissue obtained from the subject and wherein the fat tissue is prepared without centrifugation (Subheading 3 on p269-270)), reading in-part on claim 11.
Regarding claim 11, Zanzottera does not teach autologous platelet rich plasma prepared without centrifugation. Regarding claim 11, Zanzottera does not teach any particular volume of autologous platelet rich plasma. Regarding claim 12, Zanzottera does not teach any particular mixing ratio of autologous platelet rich plasma with adipose stem cells.
Cervelli teaches a composition comprising autologous platelet rich plasma mixed with tissue for grafting at a volume of 0.5 ml platelet rich plasma to 1 ml centrifuged fat tissue (p2, subheadings “PRP preparation” and “Fat grafting preparation”; 1st paragraph of the Discussion, spanning p8-9) which improves patient outcomes when treating skin ulcers (Fig. 3) or facial diseases (Fig. 4)(p7, 1st paragraph under the Results), reading on the autologous platelet rich plasma of claim 11 and mixing ratio of claim 12, and reading in part on the volume range of claim 11.
Jacofsky teaches methods of making platelet rich plasma without centrifugation (Methods; made with a blood filtration device). Jacofsky teaches platelet rich plasma made by filtration has similar levels of growth factors and a smaller variability in growth factor concentrations as compared to platelet rich plasma made by centrifugation (Fig.1 and 2, and Discussion), reading on claim 11. Jacofsky teaches that platelet rich plasma is made about 40% by filtration as compared to being made by centrifugation (Discussion), reading on claim 11. 
Regarding claim 11, it would have been obvious before the invention was filed to add the autologous platelet rich plasma of Cervelli to the composition of Zanzottera. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zanzottera and Cervelli are directed towards fat tissue compositions and their associated methods of use in treating subjects. The skilled artisan would have been motivated to do so because Cervelli teaches that the addition of platelet rich plasma improves patient outcomes when treating skin ulcers (Fig. 3) or facial diseases, and so the addition would predictably improve upon Zanzottera’s compositions by broadening what skin or topical disorders could be treating
Regarding the centrifugation of claim 11, it would have been obvious before the invention was filed to then substitute Jacofsky’s filtration methods for Cervelli’s centrifugation methods of making platelet rich plasma.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing do because both Jacofsky and Cervelli are directed towards methods of making platelet rich plasma and compositions thereof. The skilled artisan would have been motivated to do so because Jacofsky teaches platelet rich plasma made by filtration is advantageous by having similar levels of growth factors and a smaller variability in growth factor concentrations as compared to platelet rich plasma made by centrifugation, and that the platelet rich plasma is made about 40% by filtration as compared to being made by centrifugation.
Regarding the platelet rich plasma volume of claim 11 and the mixing ratios of claim 12, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Cervelli teaches that autologous platelet rich plasma volume and mixing ratio with fat tissue are known result effective variables because Cervelli teaches that a composition comprising autologous platelet rich plasma mixed with tissue for grafting at a volume of 0.5 ml platelet rich plasma to 1 ml centrifuged fat tissue improves patient outcomes when treating skin ulcers or facial diseases. Thus, the burden is shifted back to establish criticality of both the claimed platelet rich plasma volume of claim 11 and the mixing ratios of claim 12 by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 4-14 have been fully considered, but not found persuasive of error for the reasons given below.
On page 12 of the reply, Applicant alleges that Zanzoterra is defective by not teaching autologous platelet rich plasma as claimed. This is not found persuasive of error because Zanzoterra is not applied alone, but in combination with Cervelli and Jacofsky, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Applicant’s arguments do not address the specific rationale to add the autologous platelet rich plasma Cerevelli the adipose stem cell and fat tissue composition of Zanzoterra, and does not address the rationale to optimize known result effective variables as set forth with respect to the platelet rich plasma volume of claim 11 and the mixing ratios of claim 12 as set forth above.
On page 13 of the reply, Applicant alleges that Jacofsky is defective by not teaching fat grafts made without the centrifugation of fat tissue of claim 11. This is not found persuasive because that element of claim 11 is taught by the primary reference, Zanzoterra, as cited above. 
Any alleged advantages of the claimed composition as set forth on pages 13-14 of the reply are not found persuasive at this time to the extent that Applicant has not discriminated between expected vs unexpected benefits/results, see M.P.E.P. § 716.02(c)-(d).

Conclusion
Claims 3-6 and 10 are allowed. Claims 11 and 12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653